Citation Nr: 0715462	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder and major depressive disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1996 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran is service-connected for post-traumatic stress 
disorder and major depressive disorder.  

On VA psychiatric examination in January 2006, the diagnoses 
included major depressive disorder and post-traumatic stress 
disorder.  Each disorder was considered to be in relative 
remission and each disorder was assigned a Global Assessment 
of Functioning score of 75. 

VA mental health records, dated in August and September 2006, 
show that the veteran was working as maintenance man.  It was 
noted that the veteran had difficulty holding a job.  
Symptoms included panic attacks, irritability, and 
depression.  The Global Assessment of Functioning scores 
ranged from 48 to 65.  

Under 38 C.F.R. § 3.327(a), a reexamination is warranted if 
the evidence shows that there has been a material change in a 
disability.  On the basis of the evidence of record, it 
appears that the veteran's psychiatric symptoms may have 
worsened since he was last examined by VA in January 2006, 
and reexamination is necessary to determine the current 
severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination in order to 
determine the current degree of 
psychiatric impairment.  The veteran's 
file should be made available to the 
examiner for review.  

2. After the above development is 
completed, adjudicate the claim for 
increase.  If the benefit sought remains 
denied, provided the veteran with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



